246 F.2d 537
UNITED STATES of America, Appellee,v.Harry PELTZ, Defendant-Appellant.
No. 395, Docket 24650.
United States Court of Appeals Second Circuit.
Argued June 10, 1957.Decided July 5, 1957.

Joseph Leary Delaney, of Delaney & Donoghue, New York City, for defendant-appellant.
William D. Walsh, Asst. U.S. Atty., S.D.N.Y., New York City (Paul W. Williams, U.S. Atty., and Robert Kirtland, Asst. U.S. Atty., New York City, on the brief), for appellee.
Before CLARK, Chief Judge, and CHASE and HINCKS, Circuit Judges.
PER CURIAM.


1
After hearing nine witnesses during an eight-day trial on the defendant's claim of newly discovered evidence, Judge Herlands, who had presided at the original trial resulting in a verdict and judgment of guilt, made extensive findings that the prosecution had not concealed a witness, that the new witnesses now produced did not give credible evidence, and that there was no newly discovered evidence justifying the conclusion that it would lead to a verdict of acquittal.  These findings are amply justified, and the appeal must be dismissed as frivolous under F.R.Cr.P., rule 39(a), as directed in United States v. Johnson, 327 U.S. 106, 113, 66 S. Ct. 464, 90 L. Ed. 562.


2
Appeal dismissed.